Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the fluoride particles" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-13 are dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20180265780 in view of Murphy in US20160115382.

Regarding Claim 1:  Kim teaches a means for producing a fluoride fluorescent material of composition K3Si1-xMnxF7, wherein x ranges from o to 0.15.  Kim teaches that this material may be created by providing a precursor composition including a component such as A2MF6:Mn in conjunction with other components such as A2MnF6, KHF2, 2SiF6:Mn0.03 and Example 19 shows this same precursor with KHF2. The fluoride phosphor is composed of the same elements and the Mn in this composition would necessarily dope the same site, the Si site, as the valency and size of the cations are similar.  The precursor materials are mixed in a mortar and pestle, which provides a powdered material (See Example).  This precursor contains a fluoride powder (particles) having a composition containing an A ion, consisting of K, an M ion consisting of Si and Mn, and fluorine.  The molar ratio A:M:F is 2:1:6, and the content of Mn on the Si site is 0.03.  This mixed precursor powder is then heat treated in an atmosphere containing from 60-100% nitrogen at a temperature between 200 and 1000C (See Paragraph 80-81). When the content of nitrogen is 100% the atmosphere is an inert gas atmosphere.   Thus Kim teaches an overlapping range of temperatures.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.   The fired material may then be ground to create a powder and washed with a solvent such as acetone or a lower alcohol (See Paragraph 83-84).  Thus, Kim obviates the first and second step of subjecting a fluoride particle of the claimed composition to a first heat treatment in an inert gas atmosphere and subsequently washing the heat treated particles with a washing liquid.

Kim is silent regarding a second heat treatment step.

xMFy, wherein x ranges from 1-3 and y ranges from 5-7 (See Paragraph 36-40).  Murphy teaches that after the phosphor is isolated and dried it may be further annealed under a fluorine-containing oxidizing agent at a temperature from 200-700C.  Thus Murphy teaches an overlapping range of temperature. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Murphy teaches that this treatment provides for a phosphor that has improved stability in the desired application (See Paragraph 47-48).  Those of ordinary skill in the art would have found it obvious to treat the phosphor of Kim using the method of Murphy as it is of the same composition as the material taught by Kim.  Those of ordinary skill in the art would have been motivated to use such a process as Murphy teaches that it is capable of increasing the stability of the material.  

Regarding Claim 2 and 11:  Kim teaches that the fluoride particles undergoing heat treatment may have a composition K2SiF6:Mn4+0.03 or K2Si0.097 Mn4+0.03F6 (See Example 18-19).  This falls within the claimed range of compositions.

Regarding Claim 3-4:  Kim teaches that the atmosphere contains from 60-100% nitrogen and has a temperature between 200 and 1000C (See Paragraph 80-81).  Thus Kim teaches an overlapping range of gases and temperatures.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those 

Regarding Claim 6:  Kim teaches that washing may be performed with water, which is a reducing agent (See Paragraph 83-84).

Regarding Claim 7:  Murphy teaches that the fluorine containing substance may include any of the gases claimed as an oxidizing agent (See Paragraph 47).  

Regarding Claim 8-9:  Murphy teaches that this second heat treatment occurs at a temperature from 200-700C (See Paragraph 48).  Thus Murphy teaches an overlapping range of temperature. Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.    

Regarding Claim 10:  Murphy teaches that the second heat treatment may occur for a period form 1-8 hours (See Paragraph 48).    Kim shows by way of example that the first heat treatment may be as short as a half hour (See Examples).  Thus the second treatment may be for a period of time that is more than one time longer than the first.  

Regarding Claim 12:  Kim teaches that a composite fluoride is used as a precursor.  This fluoride particle had to be previously prepared prior to the treatment and is at least prepared through a grinding process.

Regarding Claim 13:  Kim teaches the use of K2SiF6:Mn as a precursor but is silent regarding its creation.

However, Murphy teaches that K2SiF6:Mn may be made by providing three different solutions in a mixture.  Each of the solutions contains HF.  In addition to this the first solution further contains KF, the second contains H2SiF6 first complex ion containing M ion and fluorine), and the third solution contains K2MnF6 (second complex ion containing tetravalent Mn and fluorine) (See Examples).  Those of ordinary skill in the art would have found it obvious to provide the precursor   K2SiF6:Mn by any known means within the art and Murphy teaches such a means.  Those of ordinary skill in the art would have been motivated to provide the materials necessary to Kim’s process by conventional methods known within the art.  Murphy teaches a conventional method for making this precursor. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Murphy as applied to claim 1 above, and further in view of Sijborn in their publication entitled “K2SiF6:Mn as a red phosphor for displays and warm-white LEDs; a review of properties and perspectives”.

Kim in view of Murphy teach the claimed process of providing a fluoride phosphor by a method including two heat treatment steps using different atmospheres and a washing 

Kim in view of Murphy are silent in terms of washing with water.

However, Sijborn teaches that K2SiF6 may be washed with a variety of solvents including HF, ethanol, methanol and water (See Synthesis, paragraph 5).  Those of ordinary skill in the art would have found it obvious to wash the composition of Kim in view of Murphy with any of these solvents as they are recognized in the art as providing a washing effect to the phosphor.  Sijborn establishes that a solvent such as water is suitable for the same purpose of washing as lower alcohols (ethanol methanol) and those of ordinary skill in the art would have been motivated to use water in place of methanol or ethanol as it is suitable for the same purpose and may be more readily available.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734